         Case 1:18-cv-12345-VSB Document 12 Filed 03/07/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________x
                                                :
GWYNN X. KINSEY, JR.,                           :
                                                :
                                    Plaintiff,  :
                                                :
            - against -                         :                   No. 1:18-cv-12345-VSB
                                                :
THE NEW YORK TIMES COMPANY,                     :
                                                :
                                    Defendant.  :
                                                :
________________________________________________x


                         DEFENDANT’S NOTICE OF MOTION TO
                           DISMISS AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated

March 7, 2019, and all prior papers and proceedings in this action, Defendant The New York

Times Company moves this Court, before the Honorable Vernon S. Broderick, at the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, NY, 10007, for an order

dismissing Plaintiff’s Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6),

and granting such other and further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(b), Plaintiff’s

opposition papers must be served on or before March 21, 2019.



Dated: New York, NY
       March 7, 2019




                                                     Respectfully submitted,
Case 1:18-cv-12345-VSB Document 12 Filed 03/07/19 Page 2 of 3



                                 /s/ David E. McCraw

                                 David E. McCraw, Esq.
                                 The New York Times Company
                                 Legal Department
                                 620 Eighth Avenue
                                 New York, NY 10018
                                 Phone: (212) 556-4031
                                 Facsimile: (212) 556-4634
                                 Email: mccraw@nytimes.com

                                 Attorneys for Defendant The New York
                                 Times Company
         Case 1:18-cv-12345-VSB Document 12 Filed 03/07/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of March, 2019, a true and correct copy of the

foregoing NOTICE OF MOTION was filed with the Court through the electronic filing system,

which will automatically serve electronic notice of the same on all counsel of record.


                                                            /s/ David E. McCraw
